TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00717-CR



                               Michael Rousseau Jr., Appellant

                                                v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
     NO. D-1-DC-10-203278, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Michael Rousseau Jr. pled guilty to possession of cocaine as a habitual

offender. The trial court has certified that appellant waived his right to appeal. See Tex. R. App.

P. 25.2(a)(2). We therefore dismiss the appeal. Tex. R. App. P. 25.2(d) (if trial court does not

certify that defendant has right to appeal, “appeal must be dismissed”).



                                             ___________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed

Filed: January 25, 2011

Do Not Publish